DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant argues the stents 42a and 42b of Matheny ‘205 are positioned adjacent the inflow end and outflow end of the valve while the leaflets are not. Applicant argues applying the positioning of the stent of Matheny ‘623 to Matheny ‘205 would result in the stent no longer being positioned slightly spaced from an inflow edge of the inflow end to accommodate a joining line for joining together the inner and outer tubular portions as claimed. This is not persuasive because Matheny ‘205 has an inflow edge, as shown below, at the inflow end (considered an inflow region/portion) that is slightly spaced from where a stent as taught by Matheny ‘623 would be positioned. See the annotated version of fig.8 of Matheny ‘205 below where the examiner has pointed out an inflow edge of the inflow end. The examiner does not necessarily propose removing stents 42a and 42b of Matheny ‘205 and instead the rejection is based on adding a stent as taught by Matheny ‘623 to a location near the leaflet portion of Matheny ‘205. Note that Matheny ‘205 does not require stents 42a and 42b as shown in at least figs. 5F and 6E, and discloses stents may be at other positions in or on the construct in par.169.

    PNG
    media_image1.png
    513
    490
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 19, 21, 22, 24, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matheny 2015/0032205 (hereafter referred to as Matheny ‘205) in view of Matheny 2014/0249623 (hereafter referred to as Matheny ‘623).
Regarding claim 16, Matheny ‘205 discloses a prosthetic valvular device, capable of being used as a heart prosthesis, comprising a valvular sleeve including a tubular body 10c extending between an inflow end (top end 44a in fig.8; “end” is interpreted as a region and not an edge) and an outflow end (bottom end 44b in fig.8), the tubular body including a sheet member folded at the outflow end (see the fold at the distal end of portion 20), whereby the tubular body includes an inner tubular portion (innermost portion of the sleeve along the length of the sleeve) and an outer tubular portion surrounding the inner tubular portion (outer portions of the sleeve for instance at the inflow end 44a where an outer sleeve portion surrounds an inner sleeve portion and in the leaflet region 20 wherein leaflets are formed by an inner and outer portion of the sleeve), wherein each of the inner tubular portion and the outer tubular portion includes valve leaflet portions that cooperate to form double-walled valve leaflets (see the two portions forming each leaflet in the region 20) that extend distally of the inflow end 44a and towards the outflow end 44b (fig.8), the double-walled valve leaflets displaceable under fluid pressure to an inward condition to impede fluid flow from the outflow end to 
Matheny ‘623 teaches a heart valve prosthesis, in the same field of endeavor, wherein a stent 20a supporting a valvular sleeve 10 is positioned between an inner tubular portion and an outer tubular portion directly adjacent valve leaflet portions 30, 32, 34 (figs. 3, 8, and 9) and positioned just slightly spaced from an inflow edge where the inner and outer portions are joined (left edge of fig.8) for the purpose of positioning the valve proximate vessel tissue (par. 78). The inner tubular portion and the outer tubular portion are joined together via sutures 19a for the purpose of maintaining the position of the stent (figs. 3 and 8; par.174). Notice that the stent of Matheny ‘623 is located between an outer surface of the leaflet and an inner surface of the outermost tubular portion (fig.8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis of Matheny ‘205 to include a stent ring directly adjacent the valve leaflet portions, positioned slightly spaced from an inflow edge of the inflow end, and positioned between an outermost tubular portion and the leaflets (which is also between the inner tubular portion and an outer tubular portion; see the annotated version of fig.8 of Matheny ‘205 below which shows what is considered an inflow edge and where a stent would be positioned) as taught by Matheny ‘623 in order provide an anchoring mechanism to position the valve against vessel tissue. It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to suture the inner and outer tubular portions together as taught by Matheny ‘623 in 

    PNG
    media_image1.png
    513
    490
    media_image1.png
    Greyscale

Regarding claim 17, the tubular member is overturned at least at 17 in figs.1-5F of Matheny ‘205.
Regarding claim 19, the tubular member of Matheny ‘205 is considered a tubular ribbon-like member because it is tubular and thin.
Regarding claim 21, see leaflets 21c and 21d in at least fig.5E of Matheny ‘205. The inner and outer portions are joined to each other at the fold line and at 22a and 22b.

Regarding claim 24, see figs. 5D, 5F, and 8 of Matheny ‘205 which show the valvular sleeve having a tapered shape from the inflow end to the outflow end at least in the region 20 of the leaflets. The limitation of forming the device from an hourglass shaped tubular sheet member is related to the process by which the product is made which is not germane to the issue of the patentability of the device itself (MPEP 2113). In the instant case, the final product of Matheny has the tapered shape claimed and therefore meets the claim.
Regarding claim 27 and 30, see the annotated version of fig.8 of Matheny ‘205 above which shows the stent between inner and outer tubular portions of the valvular sleeve. Also see figs. 11-15 and par.110 of Matheny ‘623 which disclose the stent is collapsible and located between inner and outer tubular portions.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Matheny ‘205 in view of Matheny ‘623 as applied to claim 16 above, and further in view of Cai et al. 2003/0055496 (hereafter referred to as Cai). Matheny ‘205 in view of Matheny ‘623 discloses the invention substantially as claimed and as discussed above, but Matheny ‘205 in view of Matheny ‘623 does not disclose a pad member set between the inner and outer tubular portions at the valve leaflet portions.
Cai teaches a prosthetic valvular device, in the same field of endeavor, wherein a valve leaflet comprises a pad member 332 located between inner and outer layers of the leaflet 334 (fig.12C) for the purpose of providing a reinforcement to the leaflet to reduce the possibility of tearing or other damage to the leaflet (pars. 94-95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a pad member as taught by Cai between the inner and outer portions of .
Allowable Subject Matter
Claims 31, 32, 34-38, 40, 43, and 44 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774